THE THIRTEENTH COURT OF APPEALS

                                     13-18-00451-CV


                 Luis de Jesus Lara Munoz and Unimex Logistics, L.L.C.
                                          v.
                                     Ray Castillo


                                    On Appeal from the
                      370th District Court of Hidalgo County, Texas
                          Trial Court Cause No. C-2744-16-G


                                      JUDGMENT

       The judgment issued by this Court on April 9, 2020, is hereby vacated and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed as modified. The

Court orders the judgment of the trial court AFFIRMED AS MODIFIED. Costs of the

appeal are adjudged appellants, Luis de Jesus Lara Munoz and Unimex Logistics,

L.L.C. and North American Specialty Insurance Company, as surety on the

supersedeas bond.

       We further order this decision certified below for observance.

April 14, 2020